Citation Nr: 0800216	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for kidney stones.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  A previous January 2003 rating decision has now 
been incorporated into the veteran's pending appeal.  He 
testified at a Travel Board hearing before the undersigned in 
December 2004.

The Board remanded this case in March 2005 for further 
development.  

The RO originally characterized the issue on appeal as a new 
and material evidence claim.  However, the Board does not 
agree with this characterization.  Regarding this, the 
veteran originally filed a claim for service connection for 
kidney stones in December 1991.  The RO issued deferred 
rating decisions in December 1992 and again in January 2003, 
pending the receipt of service medical records (SMRs) 
from Mather Air Force Base (AFB) Hospital in Rancho Cordova, 
California.  The December 2002 letter advising him of the 
deferred rating decision dated in that same month stated that 
VA would make "every effort to get [his] military records."  
He indicated these hospital records would show treatment for 
kidney stones within one year of his retirement from the 
military.  And as the Board indicated when previously 
remanding this case, VA is required to obtain his SMRs or 
other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c) (West 2002).   

The RO, however, did not follow-up on its initial request for 
these military records.  So the claim remained unadjudicated 
for many years, until the RO acknowledged this fact in a 
December 2001 letter to the veteran explaining that the 
kidney stone issue had "unintentionally" been left 
unresolved and, therefore, would now be readdressed in a new 
rating decision.  The Board is aware that a claim can be 
considered abandoned when a claimant does not supply 
information requested by VA within one year of the request.  
38 C.F.R. § 3.158 (2007).  Failure to inform VA of a current 
address or to report for a VA examination may constitute an 
abandoned claim.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
Where there is an abandoned claim, the veteran must file a 
new claim, and the effective date will not be earlier than 
the date of receipt of the new claim.  38 C.F.R. § 3.158.  
Here, though, the Board finds the veteran's original December 
1991 service connection claim was never abandoned since the 
onus was on VA, not him, to obtain his missing military 
records.  See 38 U.S.C.A. § 5103A(c).  Further, the RO 
readdressed the issue on its own accord, without him ever 
having to file a petition to reopen.  As the original claim 
for service connection has remained unadjudicated due to no 
fault of the veteran, the prior December 1992 deferred rating 
decision is not final with respect to the current issue on 
appeal, and a new and material analysis is not warranted.       
  

FINDING OF FACT

There is competent and credible evidence showing the veteran 
has a kidney stone disorder that was present in November 
1991, only some two months after he retired from military 
service.  


CONCLUSION OF LAW

The veteran's kidney stone disorder is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a)(3), 
3.309(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the claim at issue, there is no 
need to discuss whether there has been compliance with the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act (VCAA) because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  
38 C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. Id. 

Some diseases are chronic, per se, such as calculi of the 
kidney (kidney stones), and therefore will be presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year after service.  Even this 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

When SMRs are lost or missing, the United States Court of 
Appeals for Veterans Claims (Court) has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO has 
obtained all SMRs dated from September 1971 to 
September 1991.  But the veteran also has alleged 
hospitalization as a civilian for kidney stones at Mather AFB 
Hospital in November 1991, within one year of his retirement 
from military service.  The RO initiated numerous requests to 
obtain these outstanding treatment records, but was met with 
negative responses from the National Personnel Records Center 
(NPRC) in March 2002, December 2002, March 2003, June 2003, 
December 2005, and September 2006.  All methods were 
exhausted in attempting to obtain these records, which 
therefore are unavailable for consideration.  Thus, the Board 
finds no basis for further pursuit of these records, as such 
efforts would be futile.  38 C.F.R. § 3.159(c)(2) and (3).

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
another case in which the veteran's SMRs were missing, the 
Court held that a veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, 
which the Court specifically indicated, in that case, 
included experiencing pain in his right hip and thigh during 
service, reporting to sick call, and undergoing physical 
therapy.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Analysis

The veteran contends that within one year (indeed, only two 
months) of retiring from the military, he was hospitalized 
for four-to-five days for kidney stones from November 25th to 
29th,1991, at Mather AFB Hospital in Rancho Cordova, 
California.  See his December 1991 claim, January 2003 and 
2006 personal statements, July 2003 notice of disagreement 
(NOD), and December 2004 hearing testimony.  The SMRs 
concerning his 20 years of military service, including 
thorough periodic examinations, are unremarkable for any 
complaint, treatment, or diagnosis of kidney stones or any 
kidney disorder.  38 C.F.R. § 3.303(b).  

But as already alluded to, the veteran has submitted numerous 
personal and lay statements from his daughter and ex-spouse 
relating that he was hospitalized for kidney stones in 
November 1991, only two months after retiring from military 
service.  And he and his family are competent to report that 
he was hospitalized for medical issues involving his kidney.  
Layno, 6 Vet. App. at 469.  38 C.F.R.§ 3.159(a)(2).  
Furthermore, it is significant that, post-service, he was 
again treated for kidney stones in 2000 and 2003, according 
to private medical records obtained from Sutter Roseville 
Medical Center and Kaiser Permanente.  These private 
treatment records repeatedly discuss his history of kidney 
stones beginning in November 1991 at Mather AFB Hospital.  
Consequently, the lay statements and testimony describing 
kidney stone symptoms within one year of service are 
supported by later diagnoses of medical professionals.  
Jandreau, 492 F.3d at 1377; Washington v. Nicholson, 19 Vet. 
App. at 368.  In sum, there is competent evidence of a 
chronic kidney disorder within one year of discharge from 
service.   

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).   See also Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  In this regard, the veteran has been 
consistent in his description of the duration and 
circumstances of his hospitalization for kidney stones in 
November 1991, whether it be in personal statements he 
submitted or reported histories provided to treating 
physicians.  The veteran's daughter and ex-spouse also 
submitted credible lay statements confirming they witnessed 
his kidney stone treatment in November 1991, providing 
credible evidence in support of his claim.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Finally, 
the fact that the veteran filed his initial claim for service 
connection in December 1991, within only one month of his 
hospitalization also adds probative weight to his 
contentions.  So, overall, there is sufficient corroboration 
of his hospitalization for kidney stones immediately after 
service such that his statements on this matter are both 
competent and credible.  Barr, 21 Vet. App. at 310.   

Resolving all reasonable doubt in the veteran's favor, the 
presumption of in-service incurrence for kidney stones within 
one year of discharge from service is warranted.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  There is no rebuttable, probative 
evidence to the contrary. Id.  In fact, his presumptive in-
service incurrence is supported by later diagnoses of medical 
professionals.  Jandreau, 492 F.3d at 1377; Washington v. 
Nicholson, 19 Vet. App. at 368.  In making this 
determination, the Board emphasizes subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  
38 C.F.R. § 3.303(b).  The appeal is granted.  This appeal 
has been pending since the original claim of service 
connection was received in December 1991.  The nature and 
extent of his current kidney disorder is not before the Board 
at this time.  




ORDER

Service connection for kidney stones is granted.     



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


